Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 01/13/22.
	Claims 1, 3-15 are pending.
The following is an examiner’s statement of reasons for allowance:
Slootmakers et al (Thermochim. Acta 1998) discloses (Abstract):

    PNG
    media_image1.png
    148
    912
    media_image1.png
    Greyscale

The reference discloses several species of Cu(I)-complexes with rubeanic acid ligands in Table 2 (Section 3.2).  
JP 2004-031174 A discloses an anode for a fuel cell 

    PNG
    media_image2.png
    399
    718
    media_image2.png
    Greyscale

	The references do not disclose or fairly suggest the instantly recited (per amendment filed 01/13/22) molar ratio of copper ion to rubeanic acid ligand (i.e. 1.2 or more).  Additionally, applicant has demonstrated through direct comparative example that the claimed ratio results in superior/unexpected results (e.g. conductivity, discharge capacity) as compared to compositions outside the scope of the claims.  See, for example, Table (para 0095).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
January 22, 2022